DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-13 and 16 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Kim et al. (US 20150110245).
Regarding claim 1, Kim teaches an apparatus for obtaining an X-ray image having a composite field of view, comprising: 
an X-ray imager; and 
a processor; configured to: obtain first X-ray image data of a portion of a region of interest of an object using the X-ray imager, wherein the first X-ray image data is obtained from the X-ray imager having an adjustable field of view set to an initial field of view state (para 170); 
compare the first X-ray image data to an anatomical model (para 174 178-179); 
define a boundary error region contiguous to the first X-ray image data based on a comparison between the first X-ray image data and the anatomical mode (para 193-198); 
generate an updated field of view state based on a location of the boundary error region in the region of interest (para 206); 
transmit the updated field of view state to an X-ray image (para 206); 
obtain second X-ray image data of the region of interest of the object using the X-ray imager set to the updated field of view state (para 202-206); and 

Regarding claim 2, Kim teaches the anatomical model comprises a probabilistic anatomical atlas representing a plurality of anatomical elements, and the processor is further configured to provide the comparison between portions of the first X-ray image and anatomical elements in the probabilistic anatomical atlas (para 177).
Regarding claim 3, Kim teaches the processor is further configured to: identify an expected element, or portion of an expected element, in the anatomical model and/or probabilistic anatomical atlas, which is missing from the first X-ray image data, and define a boundary error region in the first X-ray image data based on an extrapolation of the anatomical model and/or probabilistic anatomical atlas out of the portion of the region of interest (para 181).
Regarding claim 4, Kim teaches the processor is further configured to generate an image completion metric of the first X-ray image data based on a characteristic of the boundary error region, wherein the second X-ray image data is obtained by the processor when the image completion metric surpasses an image completion condition (para 182).
Regarding claim 5, Kim teaches the processor is further configured to combine the first X-ray image data and the second X-ray image data using an image stitching algorithm (para 356).
Regarding claim 6, Kim teaches the processor is configured to choose the updated field of view state to provide second X-ray image data which is contiguous to the first X-ray image data in the region of interest (figure 12, 20-21).
Regarding claim 7, Kim teaches the processor is configured to choose the updated field of view state to provide second X-ray image data which overlaps the first X-ray image data over at least a portion of the region of interest (figure 12, 20-21).
Regarding claim 8, Kim teaches the processor is further configured to: identify an image combination region in the first X-ray image data using the anatomical model and/or the probabilistic anatomical atlas; and generate the updated field of view state based additionally on the image 
Regarding claim 9, Kim teaches the processor is further configured to add an artificial combination region marker to the output image based on the initial and/or updated field of view state, wherein the combination region marker illustrates possible regions of distortion in the output image (figure 12, 15, 19-21).
Regarding claim 10, Kim teaches the processor is further configured to receive a repeat exposure command from an input device, and not to obtain the second X-ray image data until the repeat exposure command has been received from the input device (figure 15).
Regarding claim 11, Kim teaches the X-ray imager comprises an adjustable collimator, wherein the initial field of view state comprises a first adjustable collimator setting, wherein the processor is configured to generate the updated field of view state by generating a second collimator position setting, and wherein the processor is further configured to adjust the field of view of the X-ray imager by transmitting the second collimator position setting to the adjustable collimator of the X-ray imager (para 99).
Regarding claim 12, Kim teaches an X-ray imaging system, comprising: an X-ray source having an adjustable field of view towards a target location; an apparatus for obtaining an X-ray image having a composite field of view as claimed in claim 1; and an X-ray detector arranged behind the target location to receive X-rays emitted from the X-ray source (figure 2).
Regarding claim 13, Kim teaches a method for obtaining an X-ray image having a composite field of view, comprising: obtaining first X-ray image data of a portion of a region of interest of an object using an X-ray imager, wherein the first X-ray image data is obtained using an X-ray imager having an adjustable field of view set to an initial field of view state; providing a comparison between the first X-ray image data and an anatomical model; defining a boundary error region contiguous to the first X-ray image data based on the comparison between the first X-ray image data and the anatomical model; generating an updated field of view state based on a location of the boundary error region in the region of interest; 
Regarding claim 16, Kim teaches a non-transitory computer-readable medium having one or more executable instructions stored thereon, which, when executed by a processor, cause the processor to perform a method for obtaining an X-ray image having a composite field of view, the method comprising: obtaining first X-ray image data of a portion of a region of interest of an object using an X-ray imager, wherein the first X-ray image data is obtained using an X-ray imager having an adjustable field of view set to an initial field of view state; providing a comparison between the first X-ray image data and an anatomical model; defining a boundary error region contiguous to the first X-ray image data based on the comparison between the first X-ray image data and the anatomical model; generating an updated field of view state based on a location of the boundary error region in the region of interest; transmitting the updated field of view state to the X-ray imager; obtaining second X-ray image data of the region of interest of the object using the X-ray imager when set to the transmitted field of view state; and combining the first X-ray image data and the second X-ray image data to obtain an output image of the region of interest having a composite field of view (see above).
Response to Arguments
Applicant's arguments filed 6/29/2020 have been fully considered but they are not persuasive.
The applicant argues that Kim fails to teach define “boundary error region contiguous to the first x-ray image data”.  The examiner disagrees.  Kim teaches comparing a boundary line extracted from a first image and a boundary line of an ROI included in a reference image (para 196) and determine when the ROI is not included in the boundary line by similarity of the boundary line 11 of the ROI included in the reference image and the boundary line 11’ extracted from the first image is about 95% or greater (para 198).  Thus, Kim teaches the claimed invention and the applicant’s argument is not persuasive.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOON K SONG whose telephone number is (571)272-2494.  The examiner can normally be reached on M to Th 10am to 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on 571-272-2273.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 




/HOON K SONG/Primary Examiner, Art Unit 2884